Title: To James Madison from James Leander Cathcart, 6 August 1802 (Abstract)
From: Cathcart, James Leander
To: Madison, James


6 August 1802, Leghorn. No. 10. Has received circulars from Gibraltar announcing the Moroccan declaration of war against the U.S. “By my Circular of the 11th. of Septr. 1801 copy’s of which were forwarded to the Department of State and to Comodore Dale I foresaw this event, & I hope I will not be thought presumptuous should I assert that it might have been prevented.” Encloses Simpson’s answer to the circular [not found]. “The above event is the more distressing as it may influence the other Barbary States to follow the example & it divides our force in such a manner that nothing decisive can be done at Tripoli this year”; but Moroccan forces are “so contemptible” that if American merchant ships would arm and sail in convoy there would be “little to fear.” Encloses a circular from Eaton reporting that the captured brig Franklin had arrived at Bizerte and the vessel and cargo were put up for sale at Tunis; “no doubt the crew will be march’d overland to Tripoli.” Has informed Eaton of his opinion as stated in his dispatch no. 9. “I hope it may induce him to redeem our Citizens even at an exorbitant ransom if practicable on any terms which to me seems doubtfull.” The Boston arrived at Leghorn 27 July and sailed for the U.S. on 30 July. Refers JM to Captain McNeill “for intelligence relative to our opperations before Tripoli.”
 

   
   RC (DNA: RG 59, CD, Tripoli, vol. 2); enclosure (DNA: RG 59, CD, Tunis, vol. 2, pt. 1). RC 2 pp. For surviving enclosure, see n. 2.



   
   Cathcart’s circular letter of 11 Sept. 1801 informed U.S. consuls in the Mediterranean that the pasha of Tripoli had sent an ambassador to the emperor of Morocco to curry favor with and procure provisions from the latter (see Cathcart to JM, 27 Sept. 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:141 and n.).



   
   Eaton’s circular letter of 7 July 1802 (2 pp.; docketed by Cathcart as received 28 July) also relayed a report that five Tripolitan corsairs were at sea and advised that American vessels be prevented from sailing without convoy; Cathcart added a note stating that Eaton’s circular “as well as several others anterier to this … produced no effect whatever, three Americans saild after we had recd. intelligence of the capture of the Franklin two unarm’d entirely & one mounting four guns” (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:194).



   
   A full transcription of this document has been added to the digital edition.

